ORDER ACCEPTING RESIGNATION AND CONCLUDING PROCEEDING
On September 6, 1994, the Indiana Supreme Court Disciplinary Commission filed a Verified Complaint for Disciplinary Action in this case. The respondent, Harry S. Vested, Jr., has tendered to this Court his "Affidavit of Resignation," pursuant to Indiana Admission and Discipline Rule 23, Section 17.
Having reviewed these matters, this Court now finds that the respondent's affidavit meets the necessary elements of Ind. Admission and Discipline Rule 23(17), that the resignation should be accepted, and that, accordingly, all other proceedings pending in this case should be concluded.
IT IS, THEREFORE, ORDERED that the resignation of Harry S. Vested, Jr., 1708 Barrington, Los Angeles, CA 90025, is accepted, that he is hereby removed as a member of the Bar of this state, and that the Clerk of this Court is directed to strike his name from the Roll of Attorneys. The respondent must comply with the provisions of Admis.Disce.R. 28(4) in order to become eligible for reinstatement.
IT IS FURTHER ORDERED that by reason of this Order accepting the respondent resignation, all issues not previously adjudicated in this proceeding are now concluded.
The Clerk of this Court is directed to forward notice of this Order in accordance with Admis.Disc.R. 28(8)(d), governing disbarment and suspension.
/s/ Randall T. Shepard Randall T. Shepard Chief Justice of Indiana
All Justices concur.